Citation Nr: 0719714	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to outpatient dental treatment 
or loss of teeth or service connection for loss of teeth.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By a June 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of entitlement to service connection for a left 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA audiometric testing results show that the veteran 
has a level V hearing in his right ear and a level V or VII 
hearing in his left ear.

2.  In a December 1958 rating decision, the RO denied the 
veteran's claim for service connection for a left ankle 
disorder.  The RO notified the veteran of this decision and 
of his procedural and appellate rights in December 1958, but 
the veteran did not appeal and that decision became final.  

3.  Evidence received since the December 1958 rating decision 
raises a reasonable possibility of substantiating the 
application for service connection for a left ankle disorder. 

4.  In an October 1957 rating determination, the RO denied 
the veteran's claim for service connection for outpatient 
dental treatment.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in an 
October 1957 letter, but the veteran did not appeal and that 
decision became final.  

5.  Evidence presented since the October 1957 rating decision 
does not raise a reasonable possibility of substantiating the 
application for outpatient dental treatment or service 
connection for loss of teeth. 

6.  There is no evidence of a current right ankle disability. 

7.  There is no evidence of a current right knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86 Diagnostic Code 6100 (2006). 

2.  The December 1958 rating decision denying service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

3.  Evidence received since the December 1958 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2006).

4.  The October 1957 rating decision denying service 
connection for outpatient dental treatment is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

5.  Evidence received since the October 1957 rating decision 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

6.  A right ankle disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2006). 

7.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 
38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Hearing Loss

The veteran seeks an increased rating for hearing loss.  In a 
June 2004 rating decision, the RO granted service connection 
for bilateral hearing loss assigning a 30 percent evaluation 
under Diagnostic Code (DC) 6100, effective September 30, 
2003.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's bilateral hearing loss is currently evaluated 
under DC 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing  threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998),  quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure  
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral  
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher  
numeral.  That numeral will then be elevated to the next  
higher Roman numeral.  Each ear will be evaluated separately.   
38 C.F.R.      § 4.86(b).  

On the authorized audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
65
LEFT
15
25
50
55
75

Pure tone threshold levels averaged 54 decibels for the right 
ear and 50 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 70 percent in the 
right ear and of 54 percent in the left ear.  The mechanical 
application of the Rating Schedule to the May 2004 VA 
audiometric evaluation shows that the veteran had level V 
hearing in his right ear and level VII hearing in his left 
ear, which warrants a 30 percent evaluation under DC 6100 
using Table VI.  

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
60
65
LEFT
10
30
50
55
70

Pure tone threshold levels averaged 53 decibels for the right 
ear and 51 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 74 percent in both 
ears.  The mechanical application of the Rating Schedule to 
the February 2006 VA audiometric evaluation shows that the 
veteran had level V hearing in both ears, which warrants a 20 
percent rating under DC 6100 using Table VI.  

Given the foregoing, the Board finds that since service 
connection has been in effect, the veteran's bilateral 
hearing loss has been no more than 30 percent disabling.

The Board also finds that there is no exceptional pattern of 
hearing impairment which would make the application of 38 
C.F.R. § 4.86 appropriate.

Further, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis.  In this 
regard, the Board observes that the veteran has never 
asserted that the bilateral hearing loss results in marked 
interference with employment.  Additionally, the hearing loss 
is not shown to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9  (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a rating in 
excess of 30 percent for bilateral hearing loss.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.  

New and Material Evidence

The veteran seeks to reopen claims to entitlement to service 
connection for a left ankle condition, and entitlement to 
outpatient dental care and service connection for loss of 
teeth.  In support of his claims, he states that he injured 
his left ankle in an accident in-service for which he was 
hospitalized.  In support of reopening his claim for service 
connection for loss of teeth, the veteran contends that his 
teeth were damaged in service, and that he was assigned to 
Fort Sam in Houston were he had teeth removed.  

The veteran's claims were initially denied in October 1957, 
October 1958, and December 1958 rating decisions.  The RO 
denied service connection for the left ankle condition; 
though there were notations in service medical records of 
pain in the left ankle and arthritis, there was a diagnosis 
of rheumatic fever with no sequelae.  See generally 
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).  Additionally, in an 
October 1957 rating decision service connection for 
outpatient dental treatment was denied as the veteran did not 
apply for outpatient treatment within one year of service, 
and there was no evidence that the veteran had a dental 
disability, a dental disability based on a combat wound or 
injury, or a dental disability incurred by a former prisoner 
of war or by a veteran of the Spanish-American War, 
Philippine Insurrection, or Boxer Rebellion.  The RO notified 
the veteran of these decisions, and the veteran did not file 
a notice of disagreement.  Consequently, those decisions are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In September 2003, the RO received the veteran's claim 
seeking to reopen the matters.  When a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2006).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Left Ankle Disorder

In the December 1958 rating decision, the RO considered the 
veteran's service medical records, showing that the veteran 
had left ankle pain and was ultimately diagnosed with 
rheumatic fever, and the veteran's separation examination, 
showing no left ankle condition.  Also before the RO at that 
time was a November 1958 lay statement from S. L. stating 
that the veteran is bothered by ankle swelling especially 
after the working day, worse in the winter; a November 1958 
letter in which L. Q. stated that the veteran was taken to 
the hospital for an ankle injury while in the service; a 
November 1958 letter in which F. L. stated that the veteran 
complained of a bad ankle and wore an ankle support on his 
right ankle; a November 1958 letter from E.R., reporting that 
the veteran was taken to the hospital for an injured ankle; 
and a November 1958 letter with an illegible signature 
stating that an x-ray for the right ankle showed chronic 
traumatic arthritis with regional lymphaedema.  

Since December 1958, the Board has received a May 1991 VA 
treatment record showing localized hyperthermia in the left 
ankle with no recent trauma, and a June 1991 record showing a 
swollen left ankle.  

In the present appeal, the May and June 1991 VA treatment 
records are new, as they were not previously submitted.  
Additionally, they are material, as they relate to an 
unestablished fact necessary to substantiate the claim.  
Specifically, these records show treatment for symptoms, 
which may be attributable to a current left ankle disability, 
which partially formed the basis for the December 1958 denial 
of service connection.  Therefore, as the evidence submitted 
raises a reasonable possibility of substantiating the service 
connection claim, the claim is reopened.  38 C.F.R. 
§ 3.156(a).  

Because the claim has been reopened, it is addressed further 
in the remand portion of the decision.

Outpatient Dental Treatment & Loss of Teeth

The veteran seeks to reopen his claim to entitlement to 
outpatient dental treatment or service connection for loss of 
teeth.  He claims that teeth were removed prior to his 
separation from service. 

This claim was previously denied in an October 1957 decision 
as the veteran did not apply for outpatient treatment within 
one year of service, and there was no evidence that the 
veteran had a dental disability, a dental disability based on 
a combat wound or injury, or a dental disability incurred by 
a former prisoner of war or by a veteran of the Spanish-
American War, Philippine Insurrection, or Boxer Rebellion.

In the October 1957 rating decision, the RO considered the 
veteran's service medical records, which did not show that 
any teeth were removed or that the veteran sustained any 
pertinent trauma.  At the veteran's separation examination in 
November 1945, records show that the veteran had one natural 
missing tooth on the left side and one restorable carious 
tooth on the right side.  There was no indication of teeth 
removal.

Since the October 1957 rating decision, there is medical 
evidence of an extraction of a severely mobile, painful tooth 
#4 in August 1999.  

In the current appeal, new and material evidence has not been 
presented to reopen the veteran's claim.  Though the evidence 
of the veteran's extraction of the #4 tooth is new, in that 
it was not previously submitted, it is not material as it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Specifically, the new evidence does 
not show that the veteran has a dental disability related to 
service in any way.  As the new evidence fails to raise a 
reasonable possibility of substantiating the claim, the claim 
remains final and is not reopened.  38 C.F.R. § 3.156(a).  

The Board recognizes the veteran's belief that he is entitled 
to outpatient dental treatment due to his experience in 
service.  Nevertheless, in this case, the veteran has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between any current dental disability and his active military 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).

New and material evidence having not been submitted, the 
claim remains final and is not reopened. 

Service Connection

In the present appeal, the veteran seeks service connection 
for a right ankle and right knee condition.  In support of 
his claim, he states that his right knee and ankle were 
injured in the same accident that injured his left ankle.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In the present appeal, service connection for a right ankle 
and right knee disability is not warranted.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that in-service condition 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the present claim, though the veteran claims he injured 
his right ankle and right knee in-service, there is no 
evidence of a current disability of either the right ankle or 
knee.  Despite the extensive VA treatment records associated 
with the claims file, there is no documentation of any 
symptoms or a diagnosis associated with either the right knee 
or right ankle.  The veteran has not provided alternative 
evidence of a diagnosis related to his right ankle or knee.  
Therefore as there is no medical evidence of a current right 
ankle or knee disability, service connection for a right knee 
and right ankle is not warranted.

The Board notes the veteran's argument that he has a current 
disability manifested by right ankle and knee injury which 
began in-service.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record which does not 
show that the veteran has a current disability or diagnosis. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claims for right ankle and right 
knee disorders.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  See Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of October 2003, January 2004, 
March 2006, and April 2007 letters; the October 2003 and 
January 2004 letters were sent prior to the June 2004 rating 
decision.  The letter notified the veteran that VA would 
obtain all relevant service department records or VA medical 
records.  The RO notified the veteran of his responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to notify VA of additional information, 
which, in effect, would include any evidence in his 
possession.  The letters specifically notified the veteran 
that VA would obtain any relevant evidence in the possession 
of a federal department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, and was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in a March 2006 letter.  

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the October 2003 letter.  Specifically, the 
veteran was notified of what constituted new and material 
evidence, and that the veteran needed to show that the 
existence of a dental disability and a left ankle disability.  
The record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA, to include the provisions of Kent, 
have been satisfied.  

The VA has obtained all relevant, identified, and available 
evidence.  There are VA medical examinations and opinions of 
record with respect to the claim of an increased rating for 
hearing loss, but not opinions with respect to the claims for 
service connection for a right ankle and knee disability or 
the claim to reopen entitlement to outpatient dental 
treatment or service connection for loss of teeth.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision. 38 U.S.C.A. § 5103A(d).  In the present claim, 
there is no evidence of a current right ankle or knee 
disability, therefore an examination is not necessary.  
Additionally, an examination is not necessary if no new and 
material evidence is received. 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured); therefore, and examination is not 
necessary for the dental disability claim.  

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss is denied.

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a left ankle 
disorder, the claim is reopened.

New and material evidence having not been received to reopen 
a claim of entitlement to outpatient dental treatment and 
service connection for loss of teeth, the claim remains final 
and the appeal is denied.

Service connection for a right ankle disorder is denied. 

Service connection for a right knee disorder is denied.  


REMAND

In the present appeal, service medical records document left 
ankle pain and swelling in service.  May and June 1991 VA 
treatment records reflect left ankle pain and swelling.  
However, there is not a medical opinion of record identifying 
the veteran's current underlying left ankle disorder, if any, 
and reflecting whether the left ankle disorder is related to 
service or any event of service.  Therefore, the veteran 
should be afforded a VA examination.  McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to identify whether the 
veteran currently has a left ankle 
disability, and, if so, to ascertain 
whether the left ankle disability is 
related to the left ankle swelling noted 
in service.  The examiner should also 
determine whether the current left ankle 
swelling is related to the rheumatic fever 
the veteran had in service.  All necessary 
tests should be conducted.  All opinions 
should be set forth in detail and 
explained in the context of the record.  
The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review prior 
to the examination.  

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


